TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00470-CR


Gary Hampton, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 003476, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
The clerk's record in this cause was due to be filed on August 12, 2002.  The clerk
did not respond to the notice that the record is overdue.
The Travis County District Clerk, Ms. Amalia Rodriguez-Mendoza, is ordered to
tender the clerk's record for filing in this cause no later than September 27, 2002.  This order will
be withdrawn if, no later than September 20, 2002, Ms. Rodriguez-Mendoza advises the Court in
writing that the clerk's fee has not been paid. 
It is ordered September 11, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish